Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The recitations of the specific features of a reinforcement in claim 1 including especially the construction of reinforcement body includes a first housing part and a second housing part opened toward an outer peripheral side in different positions as the housing part, and the first housing part and the second housing part are partitioned in the reinforcement body, and the reinforcement body includes, as the covering part, a first covering part attached to close an opening of the first housing part and a second covering part attached to close an opening of the second housing part is not taught nor is fairly suggested by the prior art of record. 	
	The recitations of the specific features of a reinforcement module in claim 3 including especially the construction of  reinforcement body includes a first housing part and a second housing part opened toward an outer peripheral side in different positions as the housing part, and the first housing part and the second housing part are partitioned in the reinforcement body, the reinforcement body includes, as the covering part, a first covering part attached to close an opening of the first housing part and a second covering part attached to close an opening of the second housing part, and the module component includes a power supply module component housed in one of the first housing part and the second housing part and a signal module component housed in another one of the first housing part and the second housing part is not taught nor is fairly suggested by the prior art of record. 	
	The recitations of the specific features of reinforcement module in claim 6 including especially the construction of a power supply line, wherein the power supply line is housed in the reinforcement while being in contact with at least one of the reinforcement body and the covering part, the reinforcement module comprises a plurality of the power supply line, at least some of the power supply lines is fixed to the covering part via an elastic member, and the elastic member presses the at least some of the power supply lines to an inner surface of the housing part in a condition in which state where the covering part is attached to the opening of the housing part is not taught nor is fairly suggested by the prior art of record. 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658. The examiner can normally be reached 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/Primary Examiner, Art Unit 3612